ORDER
PER CURIAM.
The Missouri Highway and Transport Commission appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) awarding Burnice Glaseo death benefits as a partial dependent of her daughter, Nicole Graham.
We have reviewed the briefs of the parties and the record on appeal. We find the Commission had sufficient, competent evidence in the record to make its award of partial death benefits and there was no error of law. Williams v. DePaul Health Center, 996 S.W.2d 619, 625 (Mo.App. E.D.1999). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).